                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                       Alexandria Division


MARIANO DIAZ-BONILLA, et al..

               Plaintiffs,

V.                                                   Civil Action No. l:20-cv-00377(AJT/IDD)

GOVERNOR RALPH NORTHAM,et al,

               Defendants.


                                              ORDER


       This matter is before the Court on Plaintiffs' Application for Temporary Restraining

Order and For Order to Show Cause Why Preliminary Injunction Should Not Issue [Doc. 14]

(the "Motion"). Upon consideration of the Motion, the memoranda in support thereof and in

opposition thereto, the arguments of counsel at the June 5, 2020 hearing, and for the reasons

stated in open court, it is hereby

       ORDERED that Plaintiffs' Application for Temporary Restraining Order and For Order

to Show Cause Why Preliminary Injunction Should Not Issue [Doc. 14] be, and the same hereby

is, DENIED.

        The Clerk is directed to forward copies of this Order tpjiil-caunsel of record.




                                              Anthony J. Ti
                                              United Stat§p district Judge


Alexandria, Virginia
June 5, 2020
